Van Brunt, P. J.
This action was brought to recover a balance alleged to be due the plaintiff from the defendant on a long series of transactions. The answer alleges an account stated; and a demand having been made for copies of the accounts, which were refused, a motion wras made for an order precluding the defendant from giving evidence on the trial of any of such accounts, or the items thereof, which was granted, and from such order this appeal is taken. It seems to be claimed that the plaintiff had no right to a copy of this account. It appears to us that this is clearly error. If there is any account which a party is entitled to a copy of, it is an account which is claimed to have been stated against him. It is just as necessary for him to know what is contained in an account which is claimed to be stated against him as in an account upon which a balance is claimed against him. The right of the plaintiff to this account seems to be too plain for argument.
The order should be affirmed, with $10 costs and disbursements.